Order modified by directing payment by plaintiffs of the costs of the action to the date of the order appealed from as a condition of permitting them to serve the amended complaint, and as so modified affirmed, without costs; the amended complaint to be served on defendant within ten days from the entry of the order herein. In our opinion, the court at Special Term improperly exercised its discretion in permitting the amendment without imposing terms. Young, Hagarty, Carswell, Seudder and Davis, JJ., concur.